CULLEN, Commissioner.
The Glasgow Coca-Cola Bottling Works prays for an appeal from a judgment against it in favor of Earl Wilson, in the amount of $500, for personal injuries sustained as a result of drinking from a bottle of Coca-Cola which contained a dead mouse. One of the grounds of reversal relied upon 'by the company is the lack of proof of integrity of the bottle.
The facts with respect to integrity of the bottle in this case are substantially the same as those in Ashland Coca-Cola Bottling Co. v. Byrne, Ky., 258 S.W.2d 475, in which we held that the doctrine of res ipsa loquitur would not be applied.
In an able brief, counsel for appellee urges that the Byrne case be overruled. However, a majority of the Court continues to adhere to the views expressed in the Byrne case.
The motion for an appeal is granted and the judgment is reversed.